t c memo united_states tax_court ernest n zweifel petitioner v commissioner of internal revenue respondent crews all nite bail bonds inc petitioner v commissioner of internal revenue respondent docket nos filed date john sherman winkler for petitioner miriam c dillard for respondent memorandum opinion paris judge respondent determined deficiencies in ernest zweifel’s zweifel federal_income_tax with additions to tax for failure to timely file under sec_6651 and accuracy-related_penalties under sec_6662 for taxable_year sec_2001 sec_2002 and respondent determined deficiencies in crews all nite bail bonds inc ’s crews federal_income_tax with additions to tax for failure to timely file under sec_6651 and accuracy- related penalties under sec_6662 for taxable years and after concessions the issues for decision are whether zweifel and crews collectively petitioners may deduct as sec_162 business_expenses in the years at issue amounts deposited in build up fund buf accounts whether petitioners are liable for additions to tax for failure_to_file and whether petitioners are liable for accuracy-related_penalties background these cases have been submitted fully stipulated under rule the facts and exhibits have been stipulated and are incorporated herein by reference at the time the petitions were filed zweifel’s residence and crews’ principal_place_of_business were in florida 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2respondent has conceded that zweifel is not liable for the sec_6651 addition_to_tax for taxable_year zweifel is a licensed professional bail bond agent before and during all years at issue zweifel conducted business under the name all american bail bonds aabb aabb is a sole_proprietorship zwiefel untimely filed hi sec_2001 through individual federal_income_tax returns on date he timely filed his individual federal_income_tax return on date zweifel reported receipts and deductions for aabb on schedule c of his individual income_tax returns for the years at issue in date zweifel began conducting business through the corporate entity crews while continuing to conduct business as aabb zweifel has been the president and sole corporate officer of crews since its incorporation crews untimely filed its corporate federal_income_tax return on date and untimely filed its and corporate federal_income_tax returns on date crews consented to an extension of the period of limitations on assessment to date for tax years through both crews and zweifel are cash_method taxpayers under fla admin code ann r 69b-221 bail bondsmen are required to file with the office of insurance regulation the bail bond rate they intend to charge and once the rate is filed charge that same rate for every bail bond petitioners charged a rate for their execution of a bail bond equal to the greater of of the face_amount of the bond or dollar_figure for example if a court sets a defendant’s bail at dollar_figure the cost of the bond would be dollar_figure in exchange petitioners would assume liability under the bond and guarantee the defendant’s appearance at court proceedings for both aabb and crews zweifel executed bail bonds as an agent of national surety services of florida inc national surety pursuant to the contract between zweifel and national surety zweifel was required to pay national surety of the cost of the bond for example the fee paid to national surety on a dollar_figure bond as described above would be dollar_figure if a bonded defendant failed to appear national surety would have to pay the face_amount of the bond zweifel as agent and pursuant to the contract with national surety set_aside of the face value of a bond in a buf account in addition to the fee buf accounts are governed by florida statute and are intended to indemnify the insuring company from any loss through the posting of bail bonds by an agent 3the stipulation incorrectly concludes that the florida law requires the rate of a bail bond be the greater of of the face of the bond or dollar_figure the florida office of financial services which regulates florida bail bond premiums suggests that the required premium for a state bond is the greater of dollar_figure or of bail set and that for a federal bond it is the greater of dollar_figure or fla stat ann sec west requires that buf funds be held in an individual build-up trust account for the agent or agency in an fdic-approved or fslic-approved bank or savings and loan association in this state jointly in the name of the agent or agency and the insurer or in trust for the agent or agency by the insurer interest that accrues on the funds accrues to the bail bond agent id sec the statute also provides that buf accounts are maintained as a_trust fund created on behalf of a bail bond agent or agency held by the insurer in a fiduciary capacity to be used to indemnify the insurer for losses and any other agreed-upon costs related to a bail bond id sec these funds are the sole property of the agent or agency and upon termination of the contract with the insurer and discharge of remaining open bonds are due and payable to the bail bond agent or agency id for the years at issue zweifel deposited the following amounts in the buf account year deposit dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date respondent issued to zweifel a notice_of_deficiency for taxable_year sec_2001 through on date zweifel filed a timely petition with the court also on date respondent issued to crews a notice_of_deficiency for taxable years through on date crews filed a timely petition with the court on date these cases were consolidated for trial and briefing purposes discussion the parties agree that payments into the buf accounts are a necessary condition of petitioners’ doing business petitioners argue that they are entitled to deduct as a business_expense the amounts deposited in the buf accounts in the year in which the amounts are deposited respondent argues that petitioners are entitled to a business_expense deduction only in the year in which the amounts if ever are paid out of the buf account to national surety generally a cash_basis taxpayer may deduct business_expenses pursuant to sec_162 for the taxable_year in which the expenses are paid sec_1 a income_tax regs the court has previously addressed similar buildup fund accounts and held that payments to such accounts are not deductible in the year contributed to the account as the expense for which the account was created has not yet arisen see 93_tc_220 firetag v commissioner tcmemo_1999_355 aff’d without published opinion 232_f3d_887 4th cir rankin v commissioner tcmemo_1996_350 aff’d 138_f3d_1286 9th cir petitioners continued to have legal_title to the funds and pursuant to florida law the amounts in the buf accounts and any interest earned were for the benefit of the bail bond agent petitioners’ payments into the buf accounts are not expenses at the time deposited as there is no legal_obligation for payment at the time the funds are deposited the buf accounts were established pursuant to a contractual arrangement between petitioners and national surety to ensure funds were available to petitioners in the future and the deposits are not payments of contemporaneous expenses in that year a bail bond agent’s buf account is akin to a reserve_account set up to pay future liabilities that have not yet occurred and his liability for expenses associated with a bond forfeiture does not arise prior to the obligation to indemnify the surety sebring v commissioner t c pincite 4buf accounts for bail bonds may be distinguished from reserve accounts for bad_debts created by banks under sec_585 certain entities are allowed to deduct additions to a reserve for bad_debts however sec_585 is a closed class and petitioners are not acting in a capacity covered by that section petitioners argue that a buf account is analogous to the payment of insurance premiums that is petitioners are paying a set amount in order to be financially protected in the future the court finds this unpersuasive an insurance premium is defined as t he periodic_payment required to keep an insurance_policy in effect black’s law dictionary 9th ed insurance is generally a contract by which one party undertakes to indemnify another party against risk of loss damage or liability arising from the occurrence of some specified contingency id pincite the buf accounts are intended to provide national surety reassurance that petitioners have the financial capacity to pay national surety in case of bond forfeiture the payments are specific payments tied to an individual bail bond not a general contractual agreement to indemnify against any number of unforeseen losses petitioners were considered the legal owners of the funds for tax purposes and were required to pay federal_income_tax on the interest earned by the funds as noted by the court_of_appeals for the ninth circuit in affirming the court’s holding in rankin b y deducting the unspent buf funds in the year they were deposited into the buf accounts and then recognizing them as income decades later rankin effectively transformed his buf accounts into a tax_shelter rankin v commissioner f 3d pincite petitioners are not entitled to deduct the funds deposited in the buf accounts and are required to include them in gross_income for the years at issue sec_6651 addition_to_tax respondent determined a sec_6651 addition_to_tax for failure to timely file the parties stipulated that zweifel failed to timely file for taxable_year sec_2001 through and that crews failed to timely file for taxable years through respondent has therefore satisfied his burden of production with respect to the addition and petitioners are liable unless they can show reasonable_cause for the late filing see sec_7491 116_tc_438 petitioners do not present any arguments or facts as to the delay in filing accordingly the court sustains respondent’s imposition of an addition_to_tax under sec_6651 as to zweifel for taxable_year sec_2001 through and as to crews for taxable years through sec_6662 accuracy-related_penalty sec_6662 provides that a taxpayer may be liable for a accuracy- related penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and for purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of a tax_return disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 and income_tax regs disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a tax_return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs an understatement of income_tax is substantial for an individual if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure and for a corporation if the amount of the understatement exceeds the lesser_of of the tax required on the return or dollar_figure million sec_6662 and b an understatement is the excess of the amount of tax required to be shown on the return over the amount of tax actually reported on the return reduced by any rebate sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties higbee v commissioner t c pincite once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority rule a higbee v commissioner t c pincite respondent has met the burden of production as prior caselaw has held that petitioners’ position is not consistent with prior court decisions however the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the court acknowledges that petitioners present well-thought-out arguments attempting to distinguish their circumstances from those in previous cases however the failure to timely file demonstrates that they did not act in good_faith or with reasonable_cause while advancing their positions consequently zweifel is liable for accuracy-related_penalties under sec_6662 for taxable_year sec_2001 through and crews is liable for accuracy-related_penalties under sec_6662 for taxable years through to reflect concessions and this court’s conclusions stated above decisions will be entered under rule
